Filed 11/8/22 P. v. Nevarez CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                  B318952

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. KA041127)
         v.

DAVID DANIEL NEVAREZ,

         Defendant and Appellant.

     APPEAL from an order of the Superior Court of
Los Angeles County. Juan Carlos Dominguez, Judge. Dismissed.

     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and Kathy S. Pomerantz, Deputy
Attorneys General, for Plaintiff and Respondent.

                           ______________________________
                          BACKGROUND
       In 1999, defendant and appellant David Daniel Nevarez
was convicted by a jury of two counts of robbery (Pen. Code,
§ 211)1 and petty theft with a prior theft conviction (§ 666), and
one count of burglary (§ 459). The trial court found that
defendant had previously suffered two prior “strike” convictions
and one prior prison term. (§§ 667, 667.5, subd. (b), & 1170.12.)
Defendant appealed, and we affirmed the convictions but
remanded the matter for resentencing. (People v. Nevarez
(Oct. 24, 2000, B132831) [nonpub. opn.], at pp. 2, 13.)
       On remand, the trial court reimposed the two 25 years to
life sentences running consecutively and imposed two years as
enhancements for the prior prison term. Defendant again
appealed, and we modified the judgment by striking an
unauthorized term of defendant’s punishment. (People v. Nevarez
(May 13, 2003, B155431) [nonpub. opn.], at p 3.)
       In 2021, the Legislature passed, and the Governor signed,
Senate Bill No. 483 (2021-2022 Reg. Sess.) (Sen. Bill 483).
Sen. Bill 483 added section 1171.1, which renders “legally
invalid” “[a]ny sentence enhancement that was imposed prior to
January 1, 2020, pursuant to subdivision (b) of Section 667.5,
except for any enhancement imposed for a prior conviction for a
sexually violent offense[.]” (§ 1171.1, subd. (a).) Pursuant to
section 1171.1, defendant filed a motion to strike the one-year
enhancement attributable to his prior prison term. The trial
court denied his motion, and defendant appeals.



1     All further statutory references are to the Penal Code
unless otherwise indicated.




                                2
                             DISCUSSION
I. We lack jurisdiction to correct the unauthorized sentence
        In accordance with our recent decision in People v. King
(2022) 77 Cal.App.5th 629 (King), we dismiss defendant’s appeal
for lack of jurisdiction.
        In King, the defendant “was charged with multiple sex
offenses, all committed against a single victim on one day in
1985.” (King, supra, 77 Cal.App.5th at p. 633.) In 1986, he was
convicted and sentenced to a determinate term of 105 years in
state prison. (Ibid.) In 2021, he filed a motion to vacate an
unauthorized sentence. (Ibid.) We held that although defendant
“correctly contend[ed] that the sentence . . . was unauthorized,
. . . the trial court had no jurisdiction to entertain [his] motion to
vacate his sentence, and therefore this court [had] no appellate
jurisdiction to entertain the appeal.” (Ibid.)
        In so ruling, we noted “[t]he general rule . . . that ‘once a
judgment is rendered and execution of the sentence has begun,
the trial court does not have jurisdiction to vacate or modify the
sentence.’ [Citations.] And, ‘[i]f the trial court does not have
jurisdiction to rule on a motion to vacate or modify a sentence, an
order denying such a motion is nonappealable, and any appeal
from such an order must be dismissed.’ [Citations.]” (King,
supra, 77 Cal.App.5th at p. 634.)
        Here, because defendant began serving his modified
sentence in 2003, the trial court did not have jurisdiction to rule
on defendant’s motion; even though defendant’s sentence is no
longer authorized, neither do we.
II. We decline to treat this appeal as a petition for habeas corpus
        In King, we noted that “a trial court may of course rule on a
defendant’s challenge to an unlawful sentence in a properly filed




                                  3
petition for a writ of habeas corpus.” (King, supra, 77
Cal.App.5th at p. 637.) Applying this principle, defendant asks
that we treat his appeal as such a petition. We decline to do so as
defendant has an adequate remedy at law.2 (In re Cook (2019) 7
Cal.5th 439, 452 [because the defendant had “a plain, speedy, and
adequate remedy at law,” “resort[ing] to habeas corpus [was]
unnecessary”]; Michelle K. v. Superior Court (2013) 221
Cal.App.4th 409, 433 [“habeas corpus is appropriate only when
there are no other available and adequate remedies; it may not be
used to avoid otherwise available and adequate remedies”].)
       Section 1171.1, subdivision (b), provides, in relevant part:
“The Secretary of the Department of Corrections and
Rehabilitation and the county correctional administrator of each
county shall identify those persons in their custody currently
serving a term for a judgment that includes an enhancement
described in subdivision (a) and shall provide the name of each
person, along with the person’s date of birth and the relevant
case number or docket number, to the sentencing court that
imposed the enhancement.” (§ 1171.1, subd. (b).) Subdivision (c)
continues: “Upon receiving the information described in
subdivision (b), the court shall review the judgment and verify
that the current judgment includes a sentencing enhancement
described in subdivision (a). If the court determines that the
current judgment includes an enhancement described in
subdivision (a), the court shall recall the sentence and resentence
the defendant.” (§ 1171.1, subd. (c).) As is relevant here,
subdivision (c)(2) mandates that the trial court review and

2      We reach this decision regardless of whether the procedure
set forth in section 1171.1 is exclusive.




                                4
resentence defendant by December 31, 2023. (§ 1171.1, subd.
(c)(2).)
        Under the express terms of the statute, defendant will be
resentenced by December 31, 2023, well before he begins to serve
any time on account of the now invalid enhancement.3 It follows
that we need not treat his appeal as a petition for habeas corpus.
                           DISPOSITION
        The appeal is dismissed.
        NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                               _____________________, J.
                               ASHMANN-GERST

We concur:



________________________, P. J.
LUI



________________________, J.
CHAVEZ




3     Thus, there is no harm in defendant either waiting for the
California Department of Corrections and Rehabilitation to act as
anticipated by section 1171.1 or filing a new petition for habeas
corpus.




                                  5